Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 30, 2020.

Amendments
           Applicant's amendments, filed November 30, 2020, is acknowledged. 
	Claims 1-5 are cancelled.
	Applicant has amended claims 15-16.
	Applicant has added new claims 21-34.
	Claims 6-34 are pending.
Claims 6-34 are under examination. 

	
Priority
	Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Applications 62/869,958, filed July 2, 2019, and 62/751,483, filed October 26, 2018.

Information Disclosure Statement
The information disclosure statements filed 04/28/2020, 01/10, 2020, and 11/30/2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period so that the particular month/day of publication is not in issue. 
NPL citation A in IDS filed 04/28/2020, NPL citation AE in IDS filed 01/10/2020, and NPL citations A and B in IDS filed 11/30/2020 are defective for one or more of these requirements. These citations require further clarification as to the publication date (i.e. date of earliest public availability), as discussed above.

Drawings
The drawings filed October 28, 2019 are objected to because Figures 4A-4D, 7A-7D, 27A-27F have legends that require color to read, but the figures are only provided in black-and-white.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Applicant is reminded of the following regarding submission of color drawings:
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
	The disclosure is objected to because of the following informalities: The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
One example of such an improperly demarcated trademark is “iQue”, which appears in the present specification on page 44, line 9. Examiner notes that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
	Claim 15 is objected to because of the following informalities:
 The claim identifies “DC” that may be used in the claimed invention. However, the claims do not first identify “DC” by its complete name prior to using its acronym. The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. Epidermal Growth Factor (EGF).  Appropriate correction is required.
In this case, Applicant should amend the claims to indicate that “DC” is an acronym for “direct current”.

35 USC § 112
	The prior rejection of claim 15 under 25 U.S.C 112(b), for indefinite claim language, is withdrawn. Applicant removed the indefinite claim language in amendments filed November 30, 2020.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8, 10, 18-19, 21-22, 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. US 2007/0105206 A1.
	(claim 6) Lu discloses a method of introducing a composition into a plurality of cells suspended in a flowing liquid (see ABSTRACT), the method comprising:
	(a) providing a device comprising:
	(i) a first electrode comprising a first outlet, a first inlet, and a first lumen comprising a minimum cross-sectional dimension;
	 (ii) a second electrode comprising a second outlet, a second inlet, and a second lumen comprising a minimum cross-sectional dimension; and
	(iii) an electroporation zone disposed between the first outlet and the second inlet,
	wherein the electroporation zone has a substantially uniform cross-sectional area, 
	wherein the first outlet, the electroporation zone, and the second inlet are in fluidic communication.
	See Figures 1, 3, 5, and see paragraph [0013, 0045-0046].

	Lu also discloses that the depth of the entire channel (i.e. the first lumen, second lumen, and electroporation zone) is 33 microns (see [0079], “The thickness of the photoresist and hence the depth of the channels was around 33 µm”; see also [0055], “When the depth is uniform in a fluidic channel, the local field strength E is inversely proportional to the width of the channel within the section W”). Hence the electroporation zone has a depth (i.e. a minimum cross-sectional dimension) of 33 microns, and the first and second lumen have a depth (i.e. a minimum cross-sectional dimension) of 33 microns, and therefore the ratio of the minimum cross-sectional dimension of each of the first and second lumen to the minimum cross-sectional dimension of the electroporation zone is 1:1, under the broadest reasonable interpretation.
	Lu further that the method comprises the steps of:
	(b) applying an electrical potential difference between the first and second electrodes, thereby producing an electric field in the electroporation zone (see [0013], “The fluidic device may be used for cell electroporation. Thus, a method of cell electroporation also is provided, where at least one cell is subjected to a constant electric field”; [0048], “As shown in the FIGS. 1-4 and 6-7, under the influence of the electric field generated, for example, by a DC power Supply the cells flow through the channel going in the direction from the positive electrode (+) 24 toward the negative electrode (-) 22”); and

	(claim 7) Lu discloses that the electric field strength is between 300-800 V/cm in the electroporation zone (i.e. the narrow section) (see [0127]).
	(claim 8) Lu discloses wherein the plurality of cells is in a separate liquid than the composition (i.e. material that is introduced into the cells) before step (c) ([0125], “Chinese Hamster Ovary (CHO-K1) cells were cultured in DMEM … The harvested cell pellet was resuspended in electropopration buffer … containing 40 µg/ml of pEFGP-C1 plasmid and incubated on ice for at least 5 min before electroporation.”).
	(claim 10) Lu discloses residence times in the electroporation zone of 0.2, 1.1, 6.0, and 20 ms (see Figure 12d-12e and [0128]).
	(claim 18) Lu discloses the composition comprises DNA ([0125], “Chinese Hamster Ovary (CHO-K1) cells were cultured in DMEM … The harvested cell pellet was resuspended in electropopration buffer … containing 40 µg/ml of pEFGP-C1 plasmid and incubated on ice for at least 5 min before electroporation.”).
	(claim 19) Lu discloses wherein the plurality of cells is Chinese hamster ovary cells ([0125], “Chinese Hamster Ovary (CHO-K1) cells were cultured in DMEM … The harvested cell pellet was 
	(claim 21) As set forth above, Lu discloses that the length of the electroporation zone (i.e. the narrow section) is 1 mm, the width of the electroporation zone (i.e. the width of the narrow sections) is 62.5 microns, and the width of the first and second lumen (i.e. the first and second wide sections) is 500 microns (see [0127] and Figure 3). Per the disclosure in paragraph [0127], the first and second lumen (i.e. the first and second wide sections) are part of the electroporation zone, and therefore, the electroporation zone has a width (i.e. a minimum cross-sectional dimension) of 500 microns in the wide sections, under the broadest reasonable interpretation.
	(claim 22) As set forth above, Lu discloses that the depth of the entire channel (i.e. the first lumen, second lumen, and electroporation zone) is 33 microns (see [0079], “The thickness of the photoresist and hence the depth of the channels was around 33 µm”; see also [0055], “When the depth is uniform in a fluidic channel, the local field strength E is inversely proportional to the width of the channel within the section W”). Hence the electroporation zone has a depth (i.e. a minimum cross-sectional dimension) of 33 microns, and the first and second lumen have a depth (i.e. a minimum cross-sectional dimension) of 33 microns, and therefore the ratio of the minimum cross-sectional dimension of each of the first and second lumen to the minimum cross-sectional dimension of the electroporation zone is 1:1, under the broadest reasonable interpretation.
	(claim 33) As set forth above, Lu discloses residence times in the electroporation zone of 0.2, 1.1, 6.0, and 20 ms (see Figure 12d-12e and [0128]).
	(claim 34) As set forth above, Lu discloses residence times in the electroporation zone of 0.2, 1.1, 6.0, and 20 ms (see Figure 12d-12e and [0128]).

Response to arguments: In papers filed November 30, 2020, Applicant argues that the Lu reference “lacks electrodes with lumens that are in fluidic communication with the electroporation zone” and that the electrodes of Lu are “wire electrodes, which inherently have no lumen, inlet, or outlet, as required by the present claims” (page 8). Applicant’s remarks have been carefully considered, but are not found persuasive.  Examiner notes that page 52, lines 7-8, of the specification defines that term “lumen” as “an interior cavity of an electrode of the devices of the invention that allows for fluid to pass through”. Examiner provides Figures 1 and 3 of Lu below. As depicted in the figures, the device comprises a positive and negative electrode between an “electroporation zone”, wherein each electrode is attached to a cavity through which a fluid comprising cells flow through (i.e. a “lumen”). The fluid comprising cells flows through the first “lumen” into the “electroporation zone” and out through the second “lumen”, and therefore the electrodes with lumens are in fluidic communication with the electroporation zone. Furthermore, the “lumen” necessarily possesses an inlet and outlet because the fluid comprising cells flows into and out of the “lumen”. In addition, the electrodes are wired to a power source to supply current and generate the electric field in order to perform the electroporation. Applicant’s remark that “wire electrodes, which inherently have no lumen, inlet, or outlet” is perplexing because the remark suggests that Applicant believes that, in the instantly claimed invention, the electrodes are not “wired” to a power source in order to generate the electric field in the electroporation zone. Nonetheless, the instant claims do not recite wherein the electrodes are not “wired”.
	Applicant further argues that Lu teaches “a minimum cross-sectional dimension that is not encompassed by the present claims … the minimum cross-sectional dimension of the narrow section of the device of Lu is 33 microns” which is “substantially smaller than the recited minimum cross-sectional dimension” (page 8). Applicant’s remarks have been carefully considered, but are not found persuasive. Page 54, lines 33-36, of the specification discloses that the device may have a 

Figures 1 and 3 of Lu et al.

    PNG
    media_image1.png
    659
    944
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    908
    media_image2.png
    Greyscale



	Claims 6-8, 10, 18-19, 21-23, 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan et al. “Low-frequency ac electroporation shows strong frequency dependence and yields comparable transfection results to dc electroporation”, Journal of Controlled Release, 160 (2012) 570–576, and Supporting Information thereof.
	(claim 6) Zhan discloses a method of introducing a composition into a plurality of cells suspended in a flowing liquid (see ABSTRACT), the method comprising:
	(a) providing a device comprising:
	(i) a first electrode comprising a first outlet, a first inlet, and a first lumen comprising a minimum cross-sectional dimension;
	 (ii) a second electrode comprising a second outlet, a second inlet, and a second lumen comprising a minimum cross-sectional dimension; and

	wherein the electroporation zone has a substantially uniform cross-sectional area, 
	wherein the first outlet, the electroporation zone, and the second inlet are in fluidic communication.
	See Figures 1 and 5a, on pages 571 and 574, respectively.
	Zhan discloses that the device consists of four narrow sections between the first and second electrodes, wherein each narrow section is 150 microns in length, for a total length of 600 microns (see Figure 5a on page 574). The device further consists of five wide sections between the first and second electrodes, wherein the first and fifth wide section is 1 mm in length, and wherein the second, third, and fourth wide sections are 4.2 mm in length, for a total length of 14.6 mm (see Figure 5a on page 574). With respect to the narrow and wide sections, Zhan discloses: “In this work, we generated electropermeabilization and DNA delivery using low frequency sine-wave or square-wave ac field of 10 Hz-10 kHz by modulating a constant ac field across a microfluidic channel with alternating wide and narrow sections. Similar to flow-through electroporation based on dc voltage [30–32], the ac field intensity in the narrow section was sufficiently high to generate electroporation while the low field in the wide sections did not disrupt the membrane” (emphasis added). Hence, under the broadest reasonable interpretation, the length of the “electroporation zone” is 600 microns if the “electroporation zone” is only considered to be the narrow sections (i.e. the sections wherein electric field strength is intense enough to achieve electropermeabilization). In addition, under the broadest reasonable interpretation, the length of the “electroporation zone” is 15.2 mm if the “electroporation zone” is considered to be the whole area wherein the electric field is applied (i.e. both the narrow and wide sections).
	Zhan also discloses that the width of the wide sections (i.e. a minimum cross-sectional dimension), which includes the first and second lumen, is 1 mm.

	Zhan further that the method comprises the steps of:
	(b) applying an electrical potential difference between the first and second electrodes, thereby producing an electric field in the electroporation zone (page 571, col. 1-2, joining paragraph, “in this study cells flowed through a microfluidic channel with wide and narrow sections while a constant ac field was established across the channel. Due to the difference in the cross-sectional area between wide and narrow sections, the ac field intensity in a particular section is inversely proportional to its cross-sectional area (thus its width when the channel depth is uniform in the device)”); and
	(c) passing the plurality of cells and the composition in the flowing liquid through the electroporation zone, thereby enhancing permeability of the plurality of cells and introducing the composition into the plurality of cells (page 571, col. 1-2, joining paragraph, “in this study cells flowed through a microfluidic channel with wide and narrow sections while a constant ac field was established across the channel. Due to the difference in the cross-sectional area between wide and narrow sections, the ac field intensity in a particular section is inversely proportional to its cross-sectional area (thus its width when the channel depth is uniform in the device)”; see also Supporting Information, page 2, third full paragraph, “Harvested cells were suspended in the electroporation 
	(claim 7) Zhan discloses that the electric field strength is between 984 V/cm in the electroporation zone (i.e. the narrow sections) (see page 573, col. 1, last paragraph, “With themulti-narrow-section configuration, the highest transfection efficiency achieved was 71% (with a cell viability of 58%) under the rms intensity of 984 V/cm in the narrow sections and a total electroporation duration of 5.4 ms.”).
	(claim 8) Zhan discloses wherein the plurality of cells is in a separate liquid than the composition (i.e. material that is introduced into the cells) before step (c) (Supporting Information, page 1, second paragraph, “Chinese hamster ovary (CHO-K1) cells were grown at 37 ºC with 5% CO2 in Dulbecco’s modified Eagle’s medium (DMEM, Mediatech, Inc., Herndon, VA) supplemented with 10% (v/v) fetal bovine serum (Sigma, St. Louis, MO), penicillin (100 μg/ml, Sigma, St. Louis, MO). The cells were subcultured at a ratio of 1:5-1:8 every 2 days to maintain the exponential growth phase.”; Supporting Information, page 2, third full paragraph, “Harvested cells were suspended in the electroporation buffer with a DNA concentration of 40 μg/ml. Three different flow rates were applied to obtain different electroporation durations (1, 2 and 3 ms) for transfection.”).
	(claim 10) Zhan discloses residence time in the electroporation zone of 5.4 ms (see page 573, col. 1, last paragraph, “With the multi-narrow-section configuration, the highest transfection efficiency achieved was 71% (with a cell viability of 58%) under the rms intensity of 984 V/cm in the narrow sections and a total electroporation duration of 5.4 ms.”; see also page 571, col. 2, “we refer to the residence time in the narrow section(s) (determined by the section length and cell velocity) as the electroporation duration”).

	(claim 19) Zhan discloses wherein the plurality of cells is CHO-K1 cells (i.e. Chinese hamster ovary cells) (see Figure 5 on page 574).
	(claims 21-23) As set forth above, Zhan discloses that the device consists of four narrow sections between the first and second electrodes, wherein each narrow section is 150 microns in length, for a total length of 600 microns (see Figure 5a on page 574). The device further consists of five wide sections between the first and second electrodes, wherein the first and fifth wide section is 1 mm in length, and the second, third, and fourth wide sections are 4.2 mm in length, for a total length of 14.6 mm (see Figure 5a on page 574). With respect to the narrow and wide sections, Zhan discloses: “In this work, we generated electropermeabilization and DNA delivery using low frequency sine-wave or square-wave ac field of 10 Hz-10 kHz by modulating a constant ac field across a microfluidic channel with alternating wide and narrow sections. Similar to flow-through electroporation based on dc voltage [30–32], the ac field intensity in the narrow section was sufficiently high to generate electroporation while the low field in the wide sections did not disrupt the membrane” (emphasis added). Hence, under the broadest reasonable interpretation, the length of the “electroporation zone” is 15.2 mm if the “electroporation zone” is only considered to be the whole area wherein the electric field is applied (i.e. both the narrow and wide sections).
	Zhan also discloses that the width of the wide sections (i.e. a minimum cross-sectional dimension), which includes the first and second lumen, is 1 mm.
	Zhan also discloses that the depth of the entire channel (i.e. the first lumen, second lumen, and electroporation zone) is about 60 microns (Figure 5a on page 574). Hence the electroporation 
	(claims 33-34) As set forth above, Zhan discloses residence time in the electroporation zone of 5.4 ms (see page 573, col. 1, last paragraph, “With the multi-narrow-section configuration, the highest transfection efficiency achieved was 71% (with a cell viability of 58%) under the rms intensity of 984 V/cm in the narrow sections and a total electroporation duration of 5.4 ms.”; see also page 571, col. 2, “we refer to the residence time in the narrow section(s) (determined by the section length and cell velocity) as the electroporation duration”).

	Response to arguments: In papers filed November 30, 2020, Applicant argues that the Zhan reference “lacks electrodes with lumens that are in fluidic communication with the electroporation zone” and that the electrodes of Zhan are “wire electrodes, which inherently have no lumen, inlet, or outlet, as required by the present claims” (page 8). Applicant’s remarks have been carefully considered, but are not found persuasive.  Examiner notes that page 52, lines 7-8, of the specification defines that term “lumen” as “an interior cavity of an electrode of the devices of the invention that allows for fluid to pass through”. Examiner provides Figure 1 of Zhan below. As depicted in the figures, the device comprises a positive and negative electrode between an “electroporation zone”, wherein each electrode is attached to a cavity through which a fluid comprising cells flow through (i.e. a “lumen”). The fluid comprising cells flows through the first “lumen” into the “electroporation zone” and out through the second “lumen”, and therefore the electrodes with lumens are in fluidic communication with the electroporation zone. Furthermore, 
	Applicant further argues that Zhan teaches “a minimum cross-sectional dimension that is not encompassed by the present claims … the minimum cross-sectional dimension of the electroporation zone of the device of Zhan is 60 microns” which is “substantially smaller than the recited minimum cross-sectional dimension” (page 8). Applicant’s remarks have been carefully considered, but are not found persuasive. Page 54, lines 33-36, of the specification discloses that the device may have a “rectangular” cross-sectional shape, as opposed to a “circular” cross-sectional shape (compare to Table 1 on page 72, disclosing the dimensions of Applicant’s working example with circular cross-sectional shape). Under the broadest reasonable interpretation, a “cross-sectional dimension” of a channel comprising a “rectangular” cross-sectional shape may be interpreted as either the depth of the channel or the width of the channel (similarly, a “cross-sectional dimension” of a channel comprising a “circular” cross-sectional shape may be interpreted as either the diameter or radius of the channel). As set forth above, Zhan describes a device comprising wide sections with a width (i.e. a minimum cross-sectional dimension) of 1 mm in the wide sections, under the broadest reasonable interpretation. 

Figure 1 of Zhan et al.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale





	Claims 6-10, 18-19, 21-25, 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng et al. “Flow-through electroporation based on constant voltage for large-volume transfection of cells”, Journal of Controlled Release 144 (2010) 91–100.
	(claim 6) Geng discloses a method of introducing a composition into a plurality of cells suspended in a flowing liquid (see ABSTRACT), the method comprising:
	(a) providing a device comprising:
	(i) a first electrode comprising a first outlet, a first inlet, and a first lumen comprising a minimum cross-sectional dimension;

	(iii) an electroporation zone disposed between the first outlet and the second inlet,
	wherein the electroporation zone has a substantially uniform cross-sectional area, 
	wherein the first outlet, the electroporation zone, and the second inlet are in fluidic communication.
	See Figure 1 on page 92.
	On page 93, col. 1, Geng discloses: “The fluidic channel has a number of alternating wide and narrow sections. The electrical field strength in each section is inversely proportional to the width of the section (the depth of the entire channel is uniform) (E2/E1=W1/W2) when a constant DC voltage is established across the channel [41]. With appropriate combination of the overall voltage and the channel geometry, only the field intensity in the narrow section(s) E2 is higher than the threshold for electroporation. Cells experience pulse-like electrical field variation(s) while flowing through the channel” (emphasis added). Hence, under the broadest reasonable interpretation, the “electroporation zone” could be considered to comprise both the wide and narrow sections (i.e. the whole region wherein the electric field is applied) or the “electroporation zone” could be considered only to comprise the narrow sections (i.e. the sections wherein the field intensity is higher than the threshold for electroporation).
	Geng discloses that the narrow section (“electroporation zone”) has a length of 1 mm (Figure 3 on page 95). 
	With respect to the 320x device, disclosed by Geng (see Figure 3), the width of the narrow section (“electroporation zone”) is 873 microns, and the width of the first and second lumen (i.e. the first and second wide sections) is 8730 microns, and the channel depth is 550 microns. Hence the electroporation zone has a depth (i.e. a minimum cross-sectional dimension) of 550 microns, and the 
	With respect to the 320x device, disclosed by Geng (see Figure 3), the depth of the electroporation zone (i.e. a minimum cross-sectional dimension) is 550 microns, and the width of the wide sections (i.e. a minimum cross-sectional dimension) is 8730 microns, under the broadest reasonable interpretation.
	Geng further that the method comprises the steps of:
	(b) applying an electrical potential difference between the first and second electrodes, thereby producing an electric field in the electroporation zone (page 93, first full paragraph, “The harvested cells were washed in the electroporation buffer by centrifuging at 300 g for 5 min, resuspended in the electroporation buffer containing 40 μg/mL of pEGFP-C1 plasmids at a density of 2×106 cells/mL, and incubated on ice. The cell/plasmid mixture was subsequently flowed through the device for electroporation while the voltage across the channel was on.”); and
	(c) passing the plurality of cells and the composition in the flowing liquid through the electroporation zone, thereby enhancing permeability of the plurality of cells and introducing the composition into the plurality of cells (page 93, first full paragraph, “The harvested cells were washed in the electroporation buffer by centrifuging at 300 g for 5 min, resuspended in the electroporation buffer containing 40 μg/mL of pEGFP-C1 plasmids at a density of 2×106 cells/mL, and incubated on ice. The cell/plasmid mixture was subsequently flowed through the device for electroporation while the voltage across the channel was on.”).
	(claim 7) Geng discloses that the electric field strength is 500, 600, 700, 800, and 900 V/cm in the electroporation zone (i.e. the narrow sections) (see Figures 3a, 3b, and 3c on page 95).

	(claim 9) Geng discloses a flow rate of 4.4 mL/min (page 95, “For example, with a residence time of 6.6 ms in the narrow section, a 320× device allowed a flow rate of 4.4 mL/min through the device.”). Geng discloses wherein the fluid delivery source is configured to deliver the liquid and/or the plurality of cells in suspension through the first lumen to the second outlet (see Figure 1 on page 92). Geng further discloses achieving a flow rate of about 20 mL/min (page 99, col. 1, “we demonstrated delivery of genes into mammalian cells by flow-through electroporation under high flow rates (up to ∼20 mL/min) and with high efficiency (up to ∼75% transfection for CHO cells)”).
	(claim 10) Geng discloses residence time in the electroporation zone of 6.6 ms (page 95, “For example, with a residence time of 6.6 ms in the narrow section, a 320× device allowed a flow rate of 4.4 mL/min through the device.”).
	(claim 18) Geng discloses the composition comprises DNA (page 93, first full paragraph, “The harvested cells were washed in the electroporation buffer by centrifuging at 300 g for 5 min, resuspended in the electroporation buffer containing 40 μg/mL of pEGFP-C1 plasmids”).
	(claim 19) Geng discloses wherein the plurality of cells is CHO-K1 cells (i.e. Chinese hamster ovary cells) (see Section 2.3 on page 92; and ABSTRACT).
	(claims 21) As set forth above, Geng discloses that the narrow section (“electroporation zone”) has a length of 1 mm (Figure 3 on page 95). With respect to the 320x device (see Figure 3), the depth of the electroporation zone (i.e. a minimum cross-sectional dimension) is 550 microns.

	(claim 23) As set forth above, Geng discloses that the narrow section (“electroporation zone”) has a length of 1 mm (Figure 3 on page 95). With respect to the 320x device (see Figure 3), the width of the wide sections (i.e. a minimum cross-sectional dimension) is 8730 microns.
	(claims 24-25) As set forth above, Geng discloses achieving a flow rate of about 20 mL/min (page 99, col. 1, “we demonstrated delivery of genes into mammalian cells by flow-through electroporation under high flow rates (up to ∼20 mL/min) and with high efficiency (up to ∼75% transfection for CHO cells)”).
	(claims 33-34) As set forth above, Geng discloses residence time in the electroporation zone of 6.6 ms (page 95, “For example, with a residence time of 6.6 ms in the narrow section, a 320× device allowed a flow rate of 4.4 mL/min through the device.”).

	Response to arguments: In papers filed November 30, 2020, Applicant argues that the Geng reference “lacks electrodes with lumens that are in fluidic communication with the electroporation zone” and that the electrodes of Geng are “wire electrodes, which inherently have no lumen, inlet, or outlet, as required by the present claims” (page 8). Applicant’s remarks have been carefully considered, but are not found persuasive.  Examiner notes that page 52, lines 7-8, of the 

Figure 1 of Geng et al.

    PNG
    media_image4.png
    138
    400
    media_image4.png
    Greyscale



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17, 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. “Low-frequency ac electroporation shows strong frequency dependence and yields comparable transfection results to dc electroporation”, Journal of Controlled Release, 160 (2012) 570–576, and Supporting Information thereof, as applied to claims 6-8, 10, 18-19, 21-23, 33-34, above; in view of J Gene Med, 2010, 12: 117–125; as evidenced by Wikipedia, “Duty Cycle”, 19 September 2020, pages 1-4.
	(claim 11) Zhan does not teach wherein the electric field is produced by voltage pulses. However, Zhan applied alternating current and reports greater transfection efficiency when the cells experience both polarities of the alternating current in the electroporation zone (page 575, col. 1, “Our results on the ac [alternating current] frequency dependence (Figs. 3a and 4a) are very consistent with these findings. When the ac frequency is low and the ac time period is long (relative to the electroporation duration), the vast majority of cells experience only partial ac wave with one polarity and there is no reversal of the DNA/membrane interaction. However, when the electroporation duration was 3–1 ms and the ac frequency went beyond 300–1000 Hz, cells started to experience full ac wave(s) with varying polarities.”). In addition, Zhan compares these improved results with a study performed by Faurie, in which electroporation was performed using discrete direct current pulses of reversed polarity (page 575, col. 1, “Second, we consider how the ac field affects the DNA interaction with the membrane. The formation of the DNA/membrane complex is an important step involved in electroporation-based delivery [39,48]. Previous study indicated that once DNA gets into cells or forms strong interaction with the membrane after dc pulse(s), a reversed field does not release them [48]. A recent paper by Faurie et al. further demonstrated that when discrete dc [direct current] pulses of reversed polarity were applied, the reversal of the DNA/membrane complex by the opposite field was significant only when the delay between pulses was less than 1 s [45]. Furthermore, they showed that shorter delays between pulses of opposite polarity increasingly made the reversal of the interaction easier.”). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute alternating current, as taught by Zhan, with discrete direct 
	(claim 12) Faurie teaches wherein the voltage pulses energize the first electrode at a particular applied voltage and the second electrode at a particular applied voltage, thereby applying the electrical potential difference between the first and second electrodes, wherein the voltage pulses have an amplitude of 400 V, which is equivalent to 0.4 kV (Figure 5 on page 122; see also page 119, “The electrodes were designed as cylindrical rods made of stainless steel allowing delivery of electric field in different directions and, at the same time, providing a relatively homogeneous electric field distribution”). Zhan teaches an amplitude of 800 V (i.e. 0.8 kV) for alternating current (page 573, col. 1, least paragraph, “Our square-wave ac power supply provided peak-to-peak voltage up to 800 V.”).
	(claim 13) Faurie teaches a pulse duration of 1 ms (Figure 5 on page 122).
	(claim 14) Faurie teaches a pulse frequency of 0.1, 1, 10, and 77 Hz (Figure 5 on page 122). Zhan teaches a frequency range of 1 Hz to 10 kHz for alternating current (Figure 6b on page 574), and in particular a frequency range of 10-300 Hz so that the cells experience a reversal in polarity 
	(claim 15)  Faurie teaches pulsating bipolar direct current (see Zhan 575, col. 1, “A recent paper by Faurie et al. further demonstrated that when discrete dc [direct current] pulses of reversed polarity were applied, the reversal of the DNA/membrane complex by the opposite field was significant only when the delay between pulses was less than 1 s [45].”; see also Faurie, page 119, col. 2, “six unipolar or bipolar rectangular pulses lasting 1 ms at various repetition frequencies were applied at a 400 V amplitude (800 V/cm voltage to electrode distance ratio)”). Zhan teaches both sine and square waveforms for alternating current (Figure 1 on page 571).
	(claim 16) Wikipedia, “Duty Cycle”, 19 September 2020, pages 1-4, discloses that “[i]n electronics, duty cycle is the percentage of the ratio of pulse duration, or pulse width (PW) to the total period (T) of the waveform” (page 2; see also equations on page 1). As discussed above, and shown in Figure 5 on page 122, Faurie teaches a pulse duration of 1 ms and a frequency of 1 Hz. A frequency of 1 Hz is equivalent to a cycle time (i.e. period of the waveform) of 1 second (1 Hz equals 1 s-1), which is equivalent to 1000 ms. Therefore, since Faurie teaches a pulse duration of 1 ms and a cycle time of 1000 ms, Faurie teaches a duty cycle of 0.1%.
	(claim 17) Zhan teaches that the liquid has a resistivity of 6.25 ohm meters (Supporting Information, page 1, “electroporation buffer (8 mM Na2HPO4, 2 mM KH2PO4, and 250 mM sucrose, pH = 7.2, resistivity ρ = 6.25 Ω m)”). Because conductivity is the inverse of resistivity, and a resistivity of 1 ohm meter is equivalent to a conductivity of 1 S/m, a resistivity of 6.25 ohm meters 
	(claim 26) As set forth above, Faurie teaches wherein the voltage pulses have an amplitude of 0.4 kV (Figure 5 on page 122; see also page 119, “The electrodes were designed as cylindrical rods made of stainless steel allowing delivery of electric field in different directions and, at the same time, providing a relatively homogeneous electric field distribution”). Zhan teaches an amplitude of 800 V (i.e. 0.8 kV) for alternating current (page 573, col. 1, least paragraph, “Our square-wave ac power supply provided peak-to-peak voltage up to 800 V.”).
	(claims 27-28) As set forth above, Faurie teaches a pulse duration of 1 ms (Figure 5 on page 122).
	(claims 29-30) As set forth above, Faurie teaches a pulse frequency of 0.1, 1, 10, and 77 Hz (Figure 5 on page 122). Zhan teaches a frequency range of 1 Hz to 10 kHz for alternating current (Figure 6b on page 574), and in particular a frequency range of 10-300 Hz so that the cells experience a reversal in polarity (page 575, col. 1, “The reversal of DNA/membrane complex started to occur and became stronger with higher ac frequency due to the shorter time for the DNA/membrane complex formation. Although by itself alone this theory still does not explain why the transfection efficiency increased with higher frequency in the range of 10–300 Hz, it provides an explanation to the decrease of the transfection efficiency beyond the medium ac frequency region of 300–1000 Hz.”).
	(claim 31) As set forth above, Zhan teaches that the liquid has a resistivity of 6.25 ohm meters (Supporting Information, page 1, “electroporation buffer (8 mM Na2HPO4, 2 mM KH2PO4, and 250 mM sucrose, pH = 7.2, resistivity ρ = 6.25 Ω m)”). Because conductivity is the inverse of resistivity, and a resistivity of 1 ohm meter is equivalent to a conductivity of 1 S/m, a .

Claims 11-16, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. US 2007/0105206 A1, as applied to claims 6-8, 10, 18-19, 21-22, 33-34, above; in view of Faurie et al. “Electro-mediated gene transfer and expression are controlled by the life-time of DNA/membrane complex formation”, J Gene Med, 2010, 12: 117–125; as evidenced by Wikipedia, “Duty Cycle”, 19 September 2020, pages 1-4.
	(claim 11) Lu teaches that “[w]hen cells flow through the device, they experience field intensity variations equivalent to electrical pulse(s)” (paragraph [0060]) and “in the present design, constant DC voltage is applied to generate alternating high and low fields inside a fluidic channel with geometric variations” (paragraph [0065]). Thus, Lu teaches that voltage “pulses” are produced by the geometry of the device. Lu does not teach wherein the electric field is produced by voltage pulses (i.e. a controller delivering voltage pulses to the electrodes). 
	Lu teaches applying constant direct current (ABSTRACT, “A fluidic device for cell electroporation, cell lysis, and cell electrofusion based on constant DC [direct current] voltage and geometric variation is provided.”). With respect to claim 11, and prior to the effective filing date of instantly claimed invention Faurie is considered relevant prior art for teaching a method of electroporation, wherein the electric field is produced by voltage pulses. In particular, Faurie teaches unipolar and bipolar pulsed direct current (Faurie, page 119, col. 2, “six unipolar or bipolar rectangular pulses lasting 1 ms at various repetition frequencies were applied at a 400 V amplitude (800 V/cm voltage to electrode distance ratio)”; page 122, col. 2, “The electric field was thus either delivered in a single direction (unipolar conditions), or its direction was reversed between consecutive pulses (bipolar conditions)”), and reports greater transfection efficiency using bipolar prima facie obvious to one of ordinary skill in the art to substitute constant direct current, as taught by Lu, with pulsating bipolar direct current, as taught by Faurie, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute constant direct current, as taught by Lu, with pulsating bipolar direct current, as taught by Faurie, because Faurie reports improved transfection efficiency when using discrete direct current pulses of reversed polarity (Figure 5 on page 122; see also page 124, col. 1, “Gene expression will be improved by increasing the number of interaction sites between plasmid DNA and the cell membrane. This can be carried out either by applying electric pulses of reversed polarity or by changing electric field direction”).
	(claims 12 and 26) Faurie teaches wherein the voltage pulses energize the first electrode at a particular applied voltage and the second electrode at a particular applied voltage, thereby applying the electrical potential difference between the first and second electrodes, wherein the voltage pulses have an amplitude of 400 V, which is equivalent to 0.4 kV (Figure 5 on page 122; see also page 119, “The electrodes were designed as cylindrical rods made of stainless steel allowing delivery of electric field in different directions and, at the same time, providing a relatively homogeneous electric field distribution”).
	(claims 13, 27-28) Faurie teaches a pulse duration of 1 ms (Figure 5 on page 122).

	(claim 15)  Faurie teaches pulsating bipolar direct current (see Zhan 575, col. 1, “A recent paper by Faurie et al. further demonstrated that when discrete dc [direct current] pulses of reversed polarity were applied, the reversal of the DNA/membrane complex by the opposite field was significant only when the delay between pulses was less than 1 s [45].”; see also Faurie, page 119, col. 2, “six unipolar or bipolar rectangular pulses lasting 1 ms at various repetition frequencies were applied at a 400 V amplitude (800 V/cm voltage to electrode distance ratio)”). Lu teaches constant direct current (Figure 1 on page 571).
	(claim 16) Wikipedia, “Duty Cycle”, 19 September 2020, pages 1-4, discloses that “[i]n electronics, duty cycle is the percentage of the ratio of pulse duration, or pulse width (PW) to the total period (T) of the waveform” (page 2; see also equations on page 1). As discussed above, and shown in Figure 5 on page 122, Faurie teaches a pulse duration of 1 ms and a frequency of 1 Hz. A frequency of 1 Hz is equivalent to a cycle time (i.e. period of the waveform) of 1 second (1 Hz equals 1 s-1), which is equivalent to 1000 ms. Therefore, since Faurie teaches a pulse duration of 1 ms and a cycle time of 1000 ms, Faurie teaches a duty cycle of 0.1%.


	Claims 11-16, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. “Flow-through electroporation based on constant voltage for large-volume transfection of cells”, Journal of Controlled Release 144 (2010) 91–100, as applied to claims 6-10, 18-19, 21-25, 33-34, above; in view of Faurie et al. “Electro-mediated gene transfer and expression are controlled by the life-time of DNA/membrane complex formation”, J Gene Med, 2010, 12: 117–125; as evidenced by Wikipedia, “Duty Cycle”, 19 September 2020, pages 1-4.
	(claim 11) Geng teaches applying constant direct current (ABSTRACT, “Here we present a novel flow-through electroporation method for delivery of genes into cells at high flow rates (up to ∼20 mL/min) based on disposable microfluidic chips, a syringe pump, and a low-cost direct current (DC) power supply that provides a constant voltage.”). With respect to claim 11, and prior to the effective filing date of instantly claimed invention Faurie is considered relevant prior art for teaching a method of electroporation, wherein the electric field is produced by voltage pulses. In particular, Faurie teaches unipolar and bipolar pulsed direct current (Faurie, page 119, col. 2, “six unipolar or bipolar rectangular pulses lasting 1 ms at various repetition frequencies were applied at a 400 V amplitude (800 V/cm voltage to electrode distance ratio)”; page 122, col. 2, “The electric field was thus either delivered in a single direction (unipolar conditions), or its direction was reversed between consecutive pulses (bipolar conditions)”), and reports greater transfection efficiency using bipolar pulsed direct current due to the reversal of the polarity of the electric field (see Figure 5 on page 122; see also page 124, col. 1, “Gene expression will be improved by increasing the number of interaction sites between plasmid DNA and the cell membrane. This can be carried out either by applying electric pulses of reversed polarity or by changing electric field direction”). There, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute constant direct current, as taught by Geng, with pulsating bipolar direct current, as taught by Faurie, with a reasonable expectation of success because the 
	(claims 12 and 26) Faurie teaches wherein the voltage pulses energize the first electrode at a particular applied voltage and the second electrode at a particular applied voltage, thereby applying the electrical potential difference between the first and second electrodes, wherein the voltage pulses have an amplitude of 400 V, which is equivalent to 0.4 kV (Figure 5 on page 122; see also page 119, “The electrodes were designed as cylindrical rods made of stainless steel allowing delivery of electric field in different directions and, at the same time, providing a relatively homogeneous electric field distribution”).
	(claims 13, 27-28) Faurie teaches a pulse duration of 1 ms (Figure 5 on page 122).
	(claims 14, 29-30) Faurie teaches a pulse frequency of 0.1, 1, 10, and 77 Hz (Figure 5 on page 122). Zhan teaches a frequency range of 1 Hz to 10 kHz for alternating current (Figure 6b on page 574), and in particular a frequency range of 10-300 Hz so that the cells experience a reversal in polarity (page 575, col. 1, “The reversal of DNA/membrane complex started to occur and became stronger with higher ac frequency due to the shorter time for the DNA/membrane complex formation. Although by itself alone this theory still does not explain why the transfection efficiency increased with higher frequency in the range of 10–300 Hz, it provides an explanation to the decrease of the transfection efficiency beyond the medium ac frequency region of 300–1000 Hz.”).

	(claim 16) Wikipedia, “Duty Cycle”, 19 September 2020, pages 1-4, discloses that “[i]n electronics, duty cycle is the percentage of the ratio of pulse duration, or pulse width (PW) to the total period (T) of the waveform” (page 2; see also equations on page 1). As discussed above, and shown in Figure 5 on page 122, Faurie teaches a pulse duration of 1 ms and a frequency of 1 Hz. A frequency of 1 Hz is equivalent to a cycle time (i.e. period of the waveform) of 1 second (1 Hz equals 1 s-1), which is equivalent to 1000 ms. Therefore, since Faurie teaches a pulse duration of 1 ms and a cycle time of 1000 ms, Faurie teaches a duty cycle of 0.1%.
	

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. “Low-frequency ac electroporation shows strong frequency dependence and yields comparable transfection results to dc electroporation”, Journal of Controlled Release, 160 (2012) 570–576, and Supporting Information thereof, as applied to claims 6-8, 10, 18-19, 21-23, 33-34, above; in view of Zhao et al. “A Flow-Through Cell Electroporation Device for Rapidly and Efficiently Transfecting Massive Amounts of Cells in vitro and ex vivo”, Scientific Reports, 6:18469, pages 1-9 (published: January 2016), of record in IDS.
(claim 20) Zhan does not teach that the cells are immune cells. With respect to claim 20, and prior to the effective filing date of the instantly claimed invention, Zhao is considered relevant prior art for teaching a method comprising a flow-through electroporation device (see ABSTRACT; see also Figures 1 and 2 on pages 3 and 4, respectively) and reports successfully transfecting a T lymphoblastoid cell line (i.e. T cells), CCRF-CEM, known to be a “hard-to-transfect” cell line (page 6, “To evaluate to capability of FED [flow-through cell electroporation device] on transfecting hard-to-transfected cells, we tried two kinds of cells: HL-60, human promyelocytic leukemia cells and CCRF-CEM, a T lymphoblastoid cell line. … Taken together, DNA transfection assays above reveals that the FED [flow-through cell electroporation device] had the ability to electroporate not only easy-to-transfect cell but also hard-to-transfect cells with satisfactory efficiency and cell viability.”). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute Chinese hamster ovary cells, as taught by Zhan, with T cells, as taught by Zhao, with a reasonable expectation of success because Zhao successfully transfects T cells using a flow-through electroporation technique (page 6, “To evaluate to capability of FED [flow-through cell electroporation device] on transfecting hard-to-transfected cells, we tried two kinds of cells: HL-60, human promyelocytic leukemia cells and CCRF-CEM, a T lymphoblastoid cell line. … Taken together, DNA transfection assays above reveals that the FED [flow-through cell electroporation device] had the ability to electroporate not only easy-to-transfect cell but also hard-to-transfect cells with satisfactory efficiency and cell viability.”). An artisan would be motivated to substitute Chinese hamster ovary cells, as taught by Zhan, with T cells, as taught by Zhao, in order to use the flow-through electroporation method for immune therapy (see Zhao, page 1, “For example, in tumor immune therapy, 108 – 109 immune cells need to be ex vivo transfected and re-transfused to patient in few hours. To address the issue of cell processing speed, the continuous cell electroporation was firstly demonstrated … ”).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. US 2007/0105206 A1, as applied to claims 6-8, 10, 18-19, 21-22, 33-34, above; in view of Zhao et al. “A Flow-Through Cell Electroporation Device for Rapidly and Efficiently Transfecting Massive Amounts of Cells in vitro and ex vivo”, Scientific Reports, 6:18469, pages 1-9 (published: January 2016), of record in IDS.
	(claim 20) Lu does not teach that the cells are immune cells. With respect to claim 20, and prior to the effective filing date of the instantly claimed invention, Zhao is considered relevant prior art for teaching a method comprising a flow-through electroporation device (see ABSTRACT; see also Figures 1 and 2 on pages 3 and 4, respectively) and reports successfully transfecting a T lymphoblastoid cell line (i.e. T cells), CCRF-CEM, known to be a “hard-to-transfect” cell line (page 6, “To evaluate to capability of FED [flow-through cell electroporation device] on transfecting hard-to-transfected cells, we tried two kinds of cells: HL-60, human promyelocytic leukemia cells and CCRF-CEM, a T lymphoblastoid cell line. … Taken together, DNA transfection assays above reveals that the FED [flow-through cell electroporation device] had the ability to electroporate not only easy-to-transfect cell but also hard-to-transfect cells with satisfactory efficiency and cell viability.”). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute Chinese hamster ovary cells, as taught by Lu, with T cells, as taught by Zhao, with a reasonable expectation of success because Zhao successfully transfects T cells using a flow-through electroporation technique (page 6, “To evaluate to capability of FED [flow-through cell electroporation device] on transfecting hard-to-transfected cells, we tried two kinds of cells: HL-60, human promyelocytic leukemia cells and CCRF-CEM, a T lymphoblastoid cell line. … Taken together, DNA transfection assays above reveals that the FED [flow-through cell electroporation device] had the ability to electroporate not 8 – 109 immune cells need to be ex vivo transfected and re-transfused to patient in few hours. To address the issue of cell processing speed, the continuous cell electroporation was firstly demonstrated … ”).


	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. “Flow-through electroporation based on constant voltage for large-volume transfection of cells”, Journal of Controlled Release 144 (2010) 91–100, as applied to claims 6-10, 18-19, 21-25, 33-34, above; in view of Zhao et al. “A Flow-Through Cell Electroporation Device for Rapidly and Efficiently Transfecting Massive Amounts of Cells in vitro and ex vivo”, Scientific Reports, 6:18469, pages 1-9 (published: January 2016), of record in IDS.
	(claim 20) Geng does not teach that the cells are immune cells. With respect to claim 20, and prior to the effective filing date of the instantly claimed invention, Zhao is considered relevant prior art for teaching a method comprising a flow-through electroporation device (see ABSTRACT; see also Figures 1 and 2 on pages 3 and 4, respectively) and reports successfully transfecting a T lymphoblastoid cell line (i.e. T cells), CCRF-CEM, known to be a “hard-to-transfect” cell line (page 6, “To evaluate to capability of FED [flow-through cell electroporation device] on transfecting hard-to-transfected cells, we tried two kinds of cells: HL-60, human promyelocytic leukemia cells and CCRF-CEM, a T lymphoblastoid cell line. … Taken together, DNA transfection assays above reveals that the FED [flow-through cell electroporation device] had the ability to electroporate not only easy-to-transfect cell but also hard-to-transfect cells with satisfactory efficiency and cell prima facie obvious to one of ordinary skill in the art to substitute Chinese hamster ovary cells, as taught by Geng, with T cells, as taught by Zhao, with a reasonable expectation of success because Zhao successfully transfects T cells using a flow-through electroporation technique (page 6, “To evaluate to capability of FED [flow-through cell electroporation device] on transfecting hard-to-transfected cells, we tried two kinds of cells: HL-60, human promyelocytic leukemia cells and CCRF-CEM, a T lymphoblastoid cell line. … Taken together, DNA transfection assays above reveals that the FED [flow-through cell electroporation device] had the ability to electroporate not only easy-to-transfect cell but also hard-to-transfect cells with satisfactory efficiency and cell viability.”). An artisan would be motivated to substitute Chinese hamster ovary cells, as taught by Geng, with T cells, as taught by Zhao, in order to use the flow-through electroporation method for immune therapy (see Zhao, page 1, “For example, in tumor immune therapy, 108 – 109 immune cells need to be ex vivo transfected and re-transfused to patient in few hours. To address the issue of cell processing speed, the continuous cell electroporation was firstly demonstrated … ”).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. “Low-frequency ac electroporation shows strong frequency dependence and yields comparable transfection results to dc electroporation”, Journal of Controlled Release, 160 (2012) 570–576, and Supporting Information thereof; Faurie et al. “Electro-mediated gene transfer and expression are controlled by the life-time of DNA/membrane complex formation”, J Gene Med, 2010, 12: 117–125; Wikipedia, “Duty Cycle”, 19 September 2020, pages 1-4, as applied to claims 11-17, 26-31, above; and in further view of US 2012/0088842 A1 to Dzekunov, Sergey.
(claim 32) As set forth above, Zhan teaches that the liquid has a resistivity of 6.25 ohm meters (Supporting Information, page 1, “electroporation buffer (8 mM Na2HPO4, 2 mM KH2PO4, and 250 mM sucrose, pH = 7.2, resistivity ρ = 6.25 Ω m)”). Because conductivity is the inverse of resistivity, and a resistivity of 1 ohm meter is equivalent to a conductivity of 1 S/m, a resistivity of 6.25 ohm meters is equivalent to a conductivity of 0.16 S/m. Therefore, Zhan teaches that the liquid has a conductivity of 0.16 S/m, which is equivalent to 1.6 mS/cm.
Prior to the effective filing date of the instantly claimed invention, Dzekunov is considered relevant prior art for teaching electroporation methods using highly conductive buffers (see Abstract). Dzekunov teaches that physiological media usually have a high conductivity in the range 15-20 mS/cm (paragraph [0007]) and, in particular that “platelets are extremely sensitive to biochemical changes in their environment and should be kept under physiological conditions whenever possible” (paragraph [0012]). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a liquid media comprising a conductivity of 1.6 mS/cm, as taught by Zhan, with a liquid media comprising a conductivity of 15-20 mS/cm, as taught by Dzekunov, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and because Dzekunov teaches electroporation methods using highly conductive buffers. An artisan would be motivated to substitute a liquid comprising a conductivity of 1.6 mS/cm, as taught by Zhan, with a liquid comprising a conductivity of 15-20 mS/cm, as taught by Dzekunov, in order to electroporate platelets because Dzekunov teaches that platelets should be kept under physiological conditions whenever possible and physiological media usually have a conductivity in the range 15-20 mS/cm (paragraphs [0007, 0012]).



Claims 17, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. US 2007/0105206 A1; Faurie et al. “Electro-mediated gene transfer and expression are controlled by the life-time of DNA/membrane complex formation”, J Gene Med, 2010, 12: 117–125; Wikipedia, “Duty Cycle”, 19 September 2020, pages 1-4, as applied to claims 11-16, 26-30 above; and in further view of US 2012/0088842 A1 to Dzekunov, Sergey.
Lu and Faurie are silent as to the conductivity of the liquid media. Prior to the effective filing date of the instantly claimed invention, Dzekunov is considered relevant prior art for teaching electroporation methods using highly conductive buffers (see Abstract). Dzekunov teaches that physiological media usually have a high conductivity in the range 15-20 mS/cm (paragraph [0007]) and, in particular that “platelets are extremely sensitive to biochemical changes in their environment and should be kept under physiological conditions whenever possible” (paragraph [0012]). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a liquid media, as taught by Lu, with a liquid media comprising a conductivity of 15-20 mS/cm, as taught by Dzekunov, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and because Dzekunov teaches electroporation methods using highly conductive buffers. An artisan would be motivated to substitute a liquid media, as taught by Lu, with a liquid media comprising a conductivity of 15-20 mS/cm, as taught by Dzekunov, in order to electroporate platelets because Dzekunov teaches that platelets should be kept under physiological conditions whenever possible and physiological media usually have a conductivity in the range 15-20 mS/cm (paragraphs [0007, 0012]).


Claims 17, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. “Flow-through electroporation based on constant voltage for large-volume transfection of cells”, Journal of Controlled Release 144 (2010) 91–100; Faurie et al. “Electro-mediated gene transfer and expression are controlled by the life-time of DNA/membrane complex formation”, J Gene Med, 2010, 12: 117–125; Wikipedia, “Duty Cycle”, 19 September 2020, pages 1-4, as applied to claims 11-16, 26-30 above; and in further view of US 2012/0088842 A1 to Dzekunov, Sergey.
Geng and Faurie are silent as to the conductivity of the liquid media. Prior to the effective filing date of the instantly claimed invention, Dzekunov is considered relevant prior art for teaching electroporation methods using highly conductive buffers (see Abstract). Dzekunov teaches that physiological media usually have a high conductivity in the range 15-20 mS/cm (paragraph [0007]) and, in particular that “platelets are extremely sensitive to biochemical changes in their environment and should be kept under physiological conditions whenever possible” (paragraph [0012]). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a liquid media, as taught by Geng, with a liquid media comprising a conductivity of 15-20 mS/cm, as taught by Dzekunov, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and because Dzekunov teaches electroporation methods using highly conductive buffers. An artisan would be motivated to substitute a liquid media, as taught by Geng, with a liquid media comprising a conductivity of 15-20 mS/cm, as taught by Dzekunov, in order to electroporate platelets because Dzekunov teaches that platelets should be kept under physiological conditions whenever possible and physiological media usually have a conductivity in the range 15-20 mS/cm (paragraphs [0007, 0012]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633